STEVENS, Judge.
Lloyd Thomas Grady (defendant) was charged in a criminal complaint with burglary, degree not specified, and grand theft. He waived his preliminary hearing upon the basis of a plea bargain to plead guilty to burglary in the second degree and to attempted grand theft.
The plea bargain was honored and in addition two more Superior Court criminal charges were dismissed. He was adjudged guilty and sentenced to concurrent terms with credit for his presentence confinement.
The defendant appealed and was represented by the Public Defender who filed an Anders brief and was given leave to withdraw. The record was sent to the defendant with leave of the Court to supplement the brief. The defendant did not do so.
The State’s answering brief was sent to the Public Defender and inquiry by this Court confirms that the Public Defender sent the answering brief to the defendant. He filed no reply.
There has been a series of cases in which our Supreme Court has approved Judge Myers’ conduct of the acceptance of pleas together with the entry of judgment and sentence. A recent opinion is State v. Herndon, 109 Ariz. 147, 506 P.2d 1041 (filed 5 March 1973). The reporter’s transcript of Judge Myers’ handling of the case now under consideration discloses *467the same careful and complete observance of the niceties of procedure which have been previously approved.
We have searched the record for fundamental error and have found none.
The judgments of guilt and the sentences are,
Affirmed.
DONOFRIO, P. J., and OGG, J., concur.